Title: To Alexander Hamilton from John Chaloner, 27 August 1784
From: Chaloner, John
To: Hamilton, Alexander


Philada Augt 27, 1784.
Dear Sir
Your letter of the 14th Inst was deliverd to me late last evening, incloseing Messrs Traceys obligation. I shall inform their agent and get the Shares transferd immediately. I will forward the money you request in the course of next week.
Mr Church wrote me sometime in Feby last that I should receive by the Dauphin three boxes, two marked JBC—and one marked PS—which is a box of garden seeds for General Schuyler. This vessell arived about the middle of June & I reced by her no boxes answering Mr Churchs’s description. I have a large number of Boxes & other Packages all marked WC & No. There are three boxes distinguished by their numbers as Mr Church’s private property & propably one of them is intended for Genl Schuyler. If by their contents you or Genl Schuyler can designate which belongs to him I will forward it immediately.
Mrs Chaloner joins me in Compliments to Mrs Hamilton & I remain with great regard    Dr Sir    Your most obdt hble Servant
John Chaloner
